PER CURIAM.
Appellants seek reversal of a final judgment, entered pursuant to jury verdict, awarding appellees $25,000.00 plus costs for injuries sustained as a result of a rear-end motor vehicle collision.
We have carefully reviewed the record on appeal and the briefs submitted by the parties. It appearing therefrom that appellants have failed to demonstrate that prejudicial error was committed in the proceedings below and that the jury verdict is supported by competent evidence, the judgment appealed herein is affirmed.
SPECTOR, Acting C. J., and JOHNSON and BOYER, JJ., concur.